[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                NOV 13, 2008
                                  No. 08-10057                THOMAS K. KAHN
                            ________________________              CLERK


                         D.C. Docket No. 05-01968-CV-IPJ

JON TRISTAN HOLLAND,
                                                                       Plaintiff-
                                                              Counter-Defendant-
                                                                       Appellee,

                                        versus

SCOTT MCDONALD,
individually and in his official capacity
as an officer with the Hoover Police Department,
ROBERT MYER,
individually and in his official capacity as a
jailor for the City of Hoover,

                                                                    Defendants-
                                                              Counter-Claimants-
                                                                     Appellants,

TIMOTHY PUGH,
individually and in is official capacity as a
jailor for the City of Hoover,
ED LEACH,
individually and in his official capacity as an
officer with the Hoover Police Department,


                                                           Defendants-Appellants,
ROBERT BERRY, etc., et al.,

                                                                                 Defendants,

CITY OF HOOVER,
a municipality organized under the laws
of the State of Alabama,

                                                                               Defendant-
                                                                         Counter-Claimant.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                   (November 13, 2008)

Before BARKETT and WILSON, Circuit Judges, and POGUE,* Judge.

PER CURIAM:

       This is an interlocutory appeal in which Officers Scott McDonald, Robert

Mayer, Timothy Pugh, and Ed Leach (“Officers”), appeal the denial of their

motion for summary judgment on the ground that Jon Tristan Holland’s excessive

force claim against them is precluded by the defense of qualified immunity.



       We have reviewed the record and considered the oral argument of counsel.


       *
        Honorable Donald C. Pogue, United States Court of International Trade, sitting by
designation.

                                               2
Based thereupon, and accepting Holland’s version of the facts, as we must at this

stage, we agree with the district court’s comprehensive order that disputed issues

of material fact exist regarding the use of excessive force.

      AFFIRMED




                                           3